Citation Nr: 0918079	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left knee disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1958 to August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for bilateral 
knee disability.  On the Veteran's April 2006 Form 9 he 
indicated that he only wished to appeal the issue of service 
connection for left knee disability.   


FINDING OF FACT

It is not shown that the Veteran's current left knee 
disability is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
knee disability are not met.  38 U.S.C.A. §§ 1101, 1131, 
1112, 5107, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A subsequent March 2006 letter 
provided notice regarding criteria for rating disabilities 
issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  The case was also readjudicated by 
an April 2006 statement of the case after notice was 
provided.  The Veteran is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with a VA examination.  The Veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Service medical records reveal that on September 1958 
entrance examination the lower extremities were found to be 
normal.  A November 20, 1958 hospital progress note shows 
that the Veteran reported that 5 or 6 days prior he had 
noticed swelling of his left knee.  There had been no 
antecedent history of trauma.  Physical examination of the 
knee showed marked swelling with pain.  There was no heat or 
redness.  A subsequent November 21, 1958, note shows that 60 
cc of amber colored fluid was aspirated from the knee.  A 
December 3, 1958, discharge summary shows that the final 
diagnoses were acute synovitis of the left knee, cause 
undetermined, and upper respiratory infection.        

A December 1959 progress note shows that the Veteran had had 
water on the knee one year prior and had no injury since 
then.  He was experiencing pain and snapping in the joint 
with aching at night, which was making it difficult to sleep.  
Physical examination was essentially negative.  The ligaments 
were strong and there was no problem with range of motion.  
X-rays were negative.  An August 1960 progress note shows 
dull, steady left knee pain, mostly at night and once again 
the Veteran reported that he could not sleep because of it.  
Physical examination of both knees was negative except for a 
mild, loose posterior ligament of the left knee.   On June 
1961 separation examination the lower extremities were found 
to be normal.  An X-ray of the left knee showed no 
significant bony abnormalities and well maintained joint 
space.  The lack of findings did not rule out a meniscal 
tear.  On his June 1961 Report of Medical History the Veteran 
reported that he had had problems with a "trick or locked 
knee."  He had aching in the left knee, which did not bother 
him when standing but did bother him when sitting or lying 
down.  The physician who performed the separation examination 
noted that the Veteran had had occasional pain in the left 
knee and that X-rays and examination of the knee were normal.    

A March 1993 letter from a private chiropractor indicated 
that the Veteran was to be restricted from climbing or 
squatting due to his knee and ankle problems.  

An April 2000 progress note from private treating physician 
Dr. Manjarris indicates that X-rays of the Veteran's knees 
were normal.  A December 2001 progress note shows that the 
Veteran was complaining of left knee pain.  

In a February 2004 statement the Veteran indicated that while 
in combat engineering training in service at Fort Leonard 
Wood, he was required to do as many squat jumps as he 
possibly could.  He stated that as a result of this his leg 
swelled up and required fluid to be drained off the knee.  He 
noted both knees had been a constant source of pain ever 
since.  He indicated that for several years he had tried over 
the counter medication to no avail.  He stated he finally 
started seeing Doctor Manjarris, who prescribed medications 
but none had been effective.  Dr. Manjarris X-rayed both 
knees and said that there was a small amount of arthritis but 
not enough to cause the pain the Veteran was experiencing.  
The doctor also wanted the Veteran to have an MRI done but 
the Veteran could not afford it.  The Veteran felt that the 
squat jumps and fluid drained from his knee in service was 
the sole source of his knee problems.  

A March 2004 progress note from Dr. Manjarris indicates that 
the Veteran had a normal X-ray examination of his knees but 
that he did have mild to moderate arthritis of both knees.  
The physician had recommended that the Veteran undergo MRI 
scans of both knees since they continued to cause him pain 
but X-rays did not show any significant degenerative changes. 

An August 2004 letter from Dr. Manjarris indicated that the 
Veteran had informed him that when he was in the military, he 
injured his knee doing squat jumps and that the injury 
required drainage of the knee.  Also, August 2004 X-rays of 
the left knee showed definite calcification of the cartilage 
of the medial aspect of the knee.  Dr. Manjarris indicated 
that this post-traumatic change definitely could be seen 
secondary to an injury that occurred in the Veteran's late 
teens or 20s.  Thus, he stated, the Veteran's post-traumatic 
arthritis definitely could have been related to his injury in 
the military where he had to have his knee drained.  Physical 
examination revealed some crepitus with slight varus 
deformity of the left knee and some pain over the medial 
joint line.  The Veteran was given a pain injection and was 
to return to see the physician in one month.  Dr. Manjarris 
thought that the Veteran would probably need a knee 
replacement within 10 to 15 years.  

A November 2005 operative report shows that the Veteran 
received left knee arthroscopic surgery, including a 
meniscectomy and chondroplasty.  Post operative diagnoses 
were left knee torn medial meniscus and grade III 
chondromalacia of the femoral condyle.  Subsequent private 
progress notes from November 2005 to February 2006 show 
follow-up care for the left knee.  A February 2006 note shows 
that the Veteran was still experiencing some pain but there 
was no effusion.  

On March 2006 VA examination from a VA Physician's Assistant 
the diagnosis was residuals of left knee arthroscopy with 
identification of chondromalacia medial femoral condyle, torn 
medial meniscus with meniscectomy and chondroplasty without 
subluxation or instability.  The Veteran reported that after 
separation from service he went to work in the oil fields in 
Alice, Texas, from 1961 to 1965.  He indicated that he had 
pain in the left knee during that time but he utilized self 
care and aspirin to ameliorate it.  

From 1965 to 1983 he worked for a tool company and did not 
have any injuries.  From 1983 to 2001 he worked as a metal 
spray shop worker spraying helicopter parts and also did not 
have any injuries.  The Veteran denied having any right knee 
issues and indicated that he did not have any knee problems 
prior to service.  After service he continued to have left 
knee problems but did not have any definitive treatment until 
2004.  In November 2005 he underwent the arthroscopy of the 
left knee.  Post surgery the Veteran continued to have pain 
and utilized medications including Celebrex and Lortab for 
severe pain.  He reported a pain level of about 7 or 8 
reduced with Celebrex or Lortab.  The pain was located 
underneath the kneecap.  The Veteran's wife reported that the 
Veteran might have to stop working in his job trapping 
weevils, a job he had held for two weeks, secondary to his 
knee irritating him when setting traps.  

Physical examination of the knee showed normal gait without 
ambulatory braces utilized.  The left knee had normal 
anatomic landmarks without edema, effusion, weakness, redness 
or heat.  The Veteran reported he was tender all over his 
knee.  The arthroscopy portals were healed.  Range of motion 
of the left knee was 130 degrees flexion to 0 degrees 
extension.  Range of motion of the right knee was 140 degrees 
flexion to 0 degrees extension.  There was mild soft tissue 
crepitus with repeat use.  

The examiner, after reviewing the Veteran's claims file and 
discussing the case with a supervising orthopedic board 
surgeon, opined that the Veteran's left knee disability was 
not due to service or aggravated by service.  He noted that 
the first episode of knee swelling documented in service was 
after the Veteran performed squat thrusts during training.  
Unfortunately several days after the knee swelling occurred 
the Veteran developed pneumonia and about 4 to 5 weeks prior 
to his knee swelling episode he had had pharyngitis.  The 
examiner noted that some forms of pharyngitis and pneumonia 
could be preceded or followed by episodes of joint swelling 
and effusion known as reactive synovitis.  The examiner was 
thus unable to establish that the Veteran's knee condition 
was secondary to a traumatic event; a primary form of 
osteoarthritis (early manifestations of chondrocalcinosis or 
pyrophospate deposition disease) or a reactive type synovitis 
secondary to another acute disease process.  The examiner 
noted that X-rays of the left knee taken in 1959 and 1961 
were reported as normal.  The examiner also noted that the 
Veteran did not establish a strong case for continued knee 
problems for the duration of his military service, with the 
records supporting a return to full service including sports 
activity, all without treatment or profile restrictions.  
Additionally, the Veteran had not provided strong support for 
chronicity post service and was able to perform in demanding 
work environments.  This was not very compatible with a 
meniscal injury, had he sustained one on active duty.  The 
examiner found that the Veteran's current knee condition 
could simply be the natural progression of a primary 
osteoarthritic condition, chondrocalcinosis of PPPD, related 
to post-service job stressors or normal aging with 
degenerative type meniscal tear lesion and secondary 
chondromalacia.  

In an April 2006 statement the Veteran indicated that he was 
forced to resign his position with the Texas Boll Weevil 
Eradication Foundation after only one month as he could not 
perform his duties to severe pain in his knee.  

On his April 2006 Form 9 the Veteran indicated his military 
separation examination was conducted by a retired serviceman 
who was not a physician.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

The Veteran's service medical records do show that he 
experienced left knee problems in service in the form of 
acute synovitis, involving pain and swelling.  The Veteran 
was also noted to have a mildly loose posterior ligament of 
the left knee on examination in August 1960.   X-rays taken 
during service were negative, however, and the knee was found 
to be normal on separation examination.  There is no evidence 
of manifestation of left knee arthritis in the first post-
service year, so as to warrant presumptive service 
connection.  In fact, the record does not contain any 
reference to post-service left knee problems until 1993, some 
32 years after service.  

There are two medical opinions of record addressing a 
potential nexus between left knee problems in service and 
current knee disability.   The March 2006 VA examiner, after 
reviewing the record and examining the Veteran, opined that 
the Veteran's current left knee disability was not caused or 
aggravated by service.  The August 2004 letter from Dr. 
Manjarris does suggest that the Veteran's current left knee 
disability "could" be related to his left knee problems in 
service.  Dr. Manjarris use of the word "could," however, 
makes his opinion too speculative in nature to establish a 
medical nexus.   See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus).  Thus, given the absence of a more definite 
medical opinion of record indicative of a medical nexus, and 
the presence of a specific, negative VA medical nexus 
opinion, the weight of the evidence is against the presence 
of a nexus between the Veteran's current left knee disability 
and his military service.  38 C.F.R. § 3.303; Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Although the Veteran 
contends that his current left knee disability is related to 
service, as a layperson he is not competent to provide a 
medical opinion regarding medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Given that it is not established that the Veteran's current 
left knee disability is related to his left knee problems in 
service, or otherwise related to service, the preponderance 
of the evidence is against the claim and it must be denied.  
Hickson, 12 Vet. App. 247, 253 (1999); Gilbert, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for left knee disability is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


